DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to all claims have been fully considered and are persuasive.  The previous rejection has been withdrawn. 
Indication of Related Subject Matter
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Faaborg et al. (US Pub. No. 2018/0024623 A1) shows a display device (system 300, Fig. 3 and para. 52) comprising: at least one memory (inherently included in any electronic display device) configured to store computer program code (paras. 95 and 96);  at least one processor configured to access said computer program code and operate as instructed by the computer program code (paras. 95 and 96), said computer program code including: accepting code configured to cause at least one of the at least one processor to accept an instruction input indicating a moving direction of an avatar (Figs. 2B and 4 and paras. 47, 48 and 59), the instruction input being given to an external controller 210/404,m Figs. 2A and 4 and paras. 49 and 59); detecting code configured to cause at least one of the at least one processor to detect a change in orientation of the display device (paras. 23 and 43);  storing control code configured to cause at least one of the at least one processor (paras. 95 and 96) to store an observation position, an observation direction, and a base direction in a virtual space . 
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter. 
		Claim 1 recites a light emitter that shines light in a predetermined pattern, that the obtaining code is configured to cause at least one of the at least one processor to obtain from the controller the relative position that is identified by the controller based on a position of the light emitter in an image taken by a camera included in the controller and on the pattern, that observation position is based on a position of the head of the avatar, that the observation direction is based on a direction of an eye of the avatar, that 
		The prior art of record does not show this configuration, therefore claim 1 is allowable.
		Claims 2 and 3 are allowable at least by virtue of their dependence on claim 1.  
		Claim 5 recites similar aspects as claim 1.
		The prior art of record does not show this configuration, therefore claim 5 is allowable.
		Claim 7 recites similar aspects as claim 1.
		The prior art of record does not show this configuration, therefore claim 7 is allowable.
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL ADAMS whose telephone number is (571)270-7448.  The examiner can normally be reached on Monday - Friday, 9AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/CARL ADAMS/
Examiner, Art Unit 2627